Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Imeli, Kathryn on 05/13/2022.

The application has been amended as follows: 

	Rejoin claims 33-37;
 	Claim 17, line 3; after “surface”, insert --, at least one stationary upright side wall fixed in position relative to the support surface,--;
	Claim 17, line 9; after “wall”, insert --, and wherein the device is configured to be coupled to a dunnage conversion machine--;	
	Claim 25, line 1; delete [comprising at];
	Claim 25, delete lines 2-3;
	Claim 25, after “24,”, insert –wherein the at least one stationary side wall extends above the laterally-adjustable support member to support the transverse guides.--.
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the combination of the claimed device for supporting a stack of fan-fold sheet, as argued upon on the filed remarks of 04/13/2022, further discussed in a pre-appeal conference on 05/05/2022, and amended herewith.
In particular, the prior art of record fails to disclose the claimed support device having fixed upright side walls (Fig. 18; via outer walls 166 & 170), along with having another upright adjustable walls (Fig. 18; via inner walls 174 & 176), to be coupled to or for use with a dunnage conversion machine.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731